DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,246,373. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘373 recites a shoe sole which is partially or entirely formed of a resin composite in which non-foamed elastic bodies dispersed in a matrix composed of a plurality of resin foam particles. The non-foamed elastic bodies of US Patent ‘373 have an initial elastic modulus at 23ºC being smaller than that of the resin foam particles (see claim 1 of US Patent ‘373). The resin particles of US Patent ‘373 are made of an olefin (claim 4) or a urethane (claim 6). 
US Patent ‘373 recites a shoe comprising the shoe sole disclosed therein (claims 7-8). The resin foam particles are made of olefin-based polymers (claim 9 and 11) and the non-foamed elastic bodies are made of a polyolefin resin (claim 11). US Patent ‘373 recites a shoe sole in which the resin foam particles comprise a urethane-based resin and the non-foamed elastic bodies include a urethane resin (see claim 12). 
A plurality of resin particles dispersed within a matrix of an elastomeric body and a plurality of elastomeric bodies dispersed within a plurality of resin foam particles would have the same structure, especially given that embodiments of the resin composite of the shoe soles of US Patent ‘373 are identical to that of the instant claims (see instant claims 4-5) and have the same properties (see instant claim 6 and copending claim 1) as the non-foamed elastic body and resin foamed particles of the instantly claimed invention. 
This is an anticipatory-type obvious double patenting rejection. 


Claims 1-5 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/966,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘515 recites a shoe sole member partially or entirely formed of a resin composition, the resin composite comprising a plurality of resin foam particles and one or more non-foamed elastic bodies, in which a matrix is formed by the plurality of resin foam particles or the one or more non-famed elastic bodies, and an other of the plurality of resin foam particles or the one or more non-foamed elastic bodies is dispersed in and integrated in the matrix, wherein a resin composition constituting the one or more elastic bodies and 
Copending application ‘515 recites that the resin composition constituting the one or more elastic bodies and the resin composition constituting the plurality of resin foam particles both include the polyolefin-based resin as a main component (claim 2). 
Copending application ‘515 recites that the resin composition constituting the one or more elastic bodies and the resin composition constituting the plurality of resin foam particles both include the polyurethane-based resin as a main component (claim 3). 
Copending application ‘515 recites a shoe comprising the shoe sole member according to claims 1, 2, or 3 (claims 8, 9, and 10, respectively).
This is an anticipatory-type obvious double patenting rejection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 7-8, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/966,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘516 recites a shoe sole member partially or entirely formed of a resin composite, the resin composite comprising: a non-foamed elastic body matrix composed of an elastomer; a plurality of resin foam particles dispersed in the elastic body matrix; and a binder that lies between 
Copending application ‘516 recites a shoe comprising the shoe sole member according to claim 1 (claim 21). 
This is an anticipatory-type obvious double patenting rejection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayagaki et al. (WO 2017/014064). Because WO 2017/014064 is in Japanese, the US equivalent, which is US 2018/0208733 is cited below.
Tayagaki et al. teach a rubber composition containing hollow particles and a base rubber, and a rubber product manufactured therefrom (abstract). Expressly named examples of rubber product produced from the compositions of Tayagaki et al. include shoe soles (¶23). One of ordinary skill in the art would at once envisage a shoe sole made entirely of the composition of Tayagaki et al., given the express disclosure of shoe soles as the rubber product produced as from the compositions disclosed therein. The compositions of Tayagaki et al. are resin composites in that they comprise a base 
The hollow particles are composed of a thermoplastic resin shell and a vaporizable blowing agent encapsulated therein, making the hollow resin particles foam particles which are dispersed in the base rubber. Examples of base rubber include polyolefin-based rubbers, styrene-butadiene rubbers, and thermoplastic elastomers. Alternative examples of elastomer include thermosetting elastomers such as silicone rubber and natural rubber, and urethane-rubbers, which would include polyurethane elastomers. See ¶137. There is no indication that the base rubber is foamed, and thus, the base rubber corresponds to a non-foamed elastic body matrix composed of an elastomer. The hollow particles are dispersed in the base rubber. See ¶122 and ¶263. 
Tayagaki et al. teach that the hollow particles may first be mixed with a liquid organic compound before being combined with the base rubber. Examples of the liquid organic compound include, for example, sealing materials or thermosetting resins. The organic liquid compound, such as thermosetting resins or sealing materials, corresponds to the binder of instant claim 7. When the hollow particles are first mixed with an organic compound such as a thermosetting resin or sealing material before being mixed with the base rubber, the hollow particles will be bound in and adhere to the base rubber through the organic compound such as the thermosetting resin or sealing material which are coated thereto. 
Regarding claims 8-10 and 14, one of ordinary skill in the art would at once envisage that a shoe sole is used in a shoe. 

Claims 1-2, 5-6, 8-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prissok et al. (US 2015/0252163).
Prissok et al. teaches a hybrid material comprising a matrix of polyurethane and foamed particles of polyurethane comprised therein (abstract, ¶11 and entire reference). In embodiments of Prissok et al., the polyurethane matrix a cured polyurethane binder or a viscoelastic (which is elastomeric) gel (¶14), which is not foamed (see entire reference, which does not disclose a foamed gel). The polyurethane may be thermoplastic polyurethane (¶13). The hybrid materials of Prissok et al. are composite materials in that they comprise a matrix and particles dispersed therein. The hybrid (composite) materials are used to produce shoe soles. See abstract. One of ordinary skill in the art would at once envisage that a shoe sole is used in a shoe. 
Embodiments of the invention of Prissok et al. are identical to that of the instantly claimed invention. These embodiments will necessarily have the same properties as the instantly claimed invention, including the property recited in instant claim 6. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erb et al. (US 2005/0027025). 
Erb et al. teach shoe soles comprising a base resin or polymeric matrix and polymeric microspheres dispersed therein. See ¶39. Examples of base polymeric matrix include thermoplastic elastomers and thermoset elastomers. See ¶42. Examples of base resin include thermoplastic polyurethane, thermoset polyurethane, and styrene-based polymers, and ethylene-propylene-diene terpolymers, which are polyolefin-based elastomers. See ¶44. There is no indication that the base resin or polymeric matrix are foamed prior to expansion of the microspheres dispersed within the base resin or polymeric matrix. Thus, the shoe soles of Erb et al. are formed from a mixture of a base resin or polymeric matrix, including thermoplastic elastomers and thermoset elastomers, which are non-foamed elastomers, with a plurality of microspheres dispersed within the base resin/polymeric matrix, the combination of base resin/polymeric matrix and microspheres of which is a resin composite. The microspheres may be expanded prior to mixing with the base resin/polymeric matrix, making them foam particles. See ¶56. The shoe soles are used in a shoe. See ¶58. 
The microspheres may be comprised of thermoplastic resin, thermoset resin, thermoplastic elastomers, or thermoset rubbers. See ¶65. Erb teaches that the microspheres may be made of any of the polymers disclosed in Erb et al. (see ¶48). 
Embodiments of the invention of Erb et al. are identical to that of the instantly claimed invention. These embodiments will necessarily have the same properties as the instantly claimed invention, including the property recited in instant claim 6. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tayagaki et al. (WO 2017/014064). Because WO 2017/014064 is in Japanese, the US equivalent, which is US 2018/0208733 is cited below.
Tayagaki et al. teach the composites and articles, including shoe soles, as applied in this rejection above, the rejection of which is incorporated herein by reference. Tayagaki et al. teach that the hollow particles may first be mixed with a liquid organic compound before being combined with the base rubber. Examples of the liquid organic compound include polyolefins (which are polyolefin-based resins) and polyurethanes, sealing materials, or thermosetting resins. When the hollow particles are mixed with a liquid organic compound which is a polyolefins, the hollow particles are “constituted by,” which is interpreted to mean “comprise,” a polyolefin-based resin. When the hollow particles are mixed with a liquid organic compound which is a polyurethane, the hollow particles are “constituted by,” which is interpreted to mean Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Embodiments of the composition (which is a composite of a non-foamed base rubber with a plurality of resin foam particles dispersed therein) and shoe soles formed therefrom (as disclosed in ¶23) of Tayagaki are identical to those recited in the instant claims. These embodiments will necessarily have the same properties as the composition and product of the instantly claimed invention, including the property of instant claim 6. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erb et al. (US 2005/0027025). 
Erb et al. teach the shoe soles and shoes comprising the base resin or polymeric matrix and polymeric microspheres dispersed therein as described in this action above, the rejection of which is incorporated herein by reference. Examples of base resin include thermoplastic polyurethane, thermoset polyurethane, styrene-based polymers, and polyolefin-based polymers. See ¶44. 
Erb teaches that the microspheres may be made of any of the polymers disclosed in Erb et al. (see ¶48). Examples of the polymers disclosed for use in Erb include polyurethane-based polymers and polyolefin-based polymers. See ¶44 of Erb et al. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a base polymer comprising a polyolefin-based elastomer or a styrene-based elastomer (see ¶44) together with microspheres constituted of a resin comprising a polyolefin-based resin, which meets instant claim 4, or to use a base polymer comprising a polyurethane-based elastomer (¶44) together with microspheres constituted by a resin comprising polyurethane-based resin, which meets instant claim 5 given the teachings of Erb et al., because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Embodiments of the invention of Erb et al. are identical to that of the instantly claimed invention. These embodiments will necessarily have the same properties as the instantly claimed invention, including the property recited in instant claim 6. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KARA B BOYLE/Primary Examiner, Art Unit 1766